Exhibit 10.3

Maturity Date Extension

January 17, 2014

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree to extend the maturity date of that
certain Promissory Note, dated February 6, 2009 (the “Note”), granted by First
Physicians Capital Group, Inc., a Delaware corporation (the “Company”), to the
undersigned (the “Holder”), to June 30, 2014.

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed as
of the date first set forth above.

 

Original Outstanding Principal of Holder’s Note:  

 

If Holder is an individual:       If Holder is an entity:

 

     

 

Signature       Name of Entity Printed Name:  

 

      By:  

 

          Signature Date:  

 

                    Name:  

 

          Title:  

 

          Date:  

 

 

FIRST PHYSICIANS CAPITAL GROUP, INC. By:  

 

  Sean Kirrane   Chief Executive Officer